NO. 12-19-00134-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 THOMAS R. BENSON D/B/A LOW                               §       APPEAL FROM THE 2ND
 PRICE BAIL BONDS,
 APPELLANT
                                                          §       JUDICIAL DISTRICT COURT
 V.

 THE STATE OF TEXAS,                                      §       CHEROKEE COUNTY, TEXAS
 APPELLEE

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Appellant, Thomas R. Benson d/b/a Low Price Bail Bonds, appeals from a judgment in
favor of the State of Texas, Appellee. On August 19, 2019, Appellant and the State filed a joint
motion for disposition of appeal. The motion states that the parties reached an agreement that
resolves their dispute and they agree to the following modification, paragraph two on page two of
the trial court’s October 10, 2018, judgment:


       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by the Court that the Judgment
       Nisi entered on April 13, 2018, regarding the forfeited bond in the amount of $2,500.00, shall and
       is hereby set aside, and that Plaintiff Cherokee County, State of Texas, is entitled to recover from
       RICHARD MARKLE PHELPS, as Principal, and THOMAS R. BENSON d/b/a LOW PRICE BAIL
       BONDS as Surety, jointly and severally, the sum of $0.00, together with $0.00 costs of court
       incurred herein.


The parties agree that the judgment should be affirmed as modified and that all costs will be taxed
against Appellant. They ask this Court to render judgment effectuating the parties’ agreement.
       Texas Rule of Appellate Procedure 42.1 sets forth the actions that this Court may take in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk.
TEX. R. APP. P. 42.1(a)(2). We may: (A) render judgment effectuating the parties’ agreement; (B)
set aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for rendition of judgment in accordance with the agreement; or (C) abate the appeal and
permit proceedings in the trial court to effectuate the agreement. TEX. R. APP. P. 42.1(a)(2).
         Accordingly, we grant the parties’ joint motion for disposition of appeal. See TEX. R. APP.
P. 42.1(a)(2)(A). We modify the trial court’s October 10, 2018, judgment, paragraph two, page
two, to state “IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by the Court that
the Judgment Nisi entered on April 13, 2018, regarding the forfeited bond in the amount of
$2,500.00, shall and is hereby set aside, and that Plaintiff Cherokee County, State of Texas, is
entitled to recover from RICHARD MARKLE PHELPS, as Principal, and THOMAS R. BENSON
d/b/a LOW PRICE BAIL BONDS as Surety, jointly and severally, the sum of $0.00, together with
$0.00 costs of court incurred herein.” See TEX. R. APP. P. 42.1(a)(2)(A).       We affirm the trial
court’s judgment as modified. See id.
Opinion delivered September 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                               COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                    SEPTEMBER 4, 2019


                                     NO. 12-19-00134-CR


                THOMAS R. BENSON D/B/A LOW PRICE BAIL BONDS,
                                  Appellant
                                     V.
                            THE STATE OF TEXAS,
                                  Appellee


                              Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2017090613)

                   THIS CAUSE came on to be heard on the joint motion for disposition of
appeal, and the same being inspected, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion be granted.
                   It is therefore ORDERED, ADJUDGED and DECREED that paragraph two
on page two of the judgment of the court below be modified to state “IT IS THEREFORE
ORDERED, ADJUDGED, AND DECREED by the Court that the Judgment Nisi entered on April
13, 2018, regarding the forfeited bond in the amount of $2,500.00, shall and is hereby set aside,
and that Plaintiff Cherokee County, State of Texas, is entitled to recover from RICHARD
MARKLE PHELPS, as Principal, and THOMAS R. BENSON d/b/a LOW PRICE BAIL BONDS
as Surety, jointly and severally, the sum of $0.00, together with $0.00 costs of court incurred
herein”, and as modified, the trial court’s judgment is affirmed; all costs of court shall be assessed
against Appellant; and that this decision be certified to the trial court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.